Citation Nr: 0500355	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  96-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether a timely substantive appeal was received as to 
the January 5, 1998 rating decision which denied service 
connection for headaches and sinusitis.  

2.  Entitlement to an effective date prior to May 21, 1991, 
for the grant of a 30 percent evaluation for residuals of a 
right ankle fracture.  

3.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956 and from March 1965 to April 1983.

In a January 1998 rating decision, the Seattle, Washington, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) denied service connection for sinusitis and headaches.  
In February 1998, a notice of disagreement was received.  In 
April 1998, a statement of the case was issued.  In March 
1999, a VA Form 9 was received.  In December 2002, the 
veteran indicated that he was filing a claim of service 
connection for sinusitis and headaches.  In a June 2003 
determination, the veteran was notified that his claim for 
sinusitis with headaches was denied and that denial became 
final.  He was advised to submit new and material evidence in 
order to reopen his service connection claim.  He was told 
that if he did not agree with this June 2003 determination, 
he could appeal.  Thereafter, in June 2003, a notice of 
disagreement was received.  In February 2004, a statement of 
the case was issued as to the issue of whether the January 5, 
1998 rating decision which denied service connection for 
headaches and sinusitis was final.  Thereafter, a VA Form 9 
was received.  

In a June 2001 rating decision, the RO denied entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person.  The veteran submitted 
a notice of disagreement, a statement of the case was issued, 
and a VA Form 9 was received.  

In an April 2002 rating decision, the RO increased the 
disability rating for right ankle fracture with traumatic 
arthritis to 30 percent disabling effective May 21, 1999.  In 
May 2002, the veteran disagreed with the assigned effective 
date.  A statement of the case was issued and a VA Form 9 was 
received.  

The Board of Veterans' Appeals (Board) is addressing the 
issue of whether a timely substantive appeal was received as 
to the January 5, 1998 rating decision which denied service 
connection for headaches and sinusitis, in the decision 
below.  The issues of entitlement to an effective date prior 
to May 21, 1991, for the grant of a 30 percent evaluation for 
residuals of a right ankle fracture, and entitlement to 
special monthly compensation based on the need for regular 
aid and attendance of another person are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The veteran did not file a timely substantive appeal to the 
January 5, 1998 rating decision which denied service 
connection for headaches and sinusitis.


CONCLUSION OF LAW

The veteran's March 1999 substantive appeal to the January 5, 
1998 rating decision which denied service connection for 
headaches and sinusitis, was not timely filed.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.101(c), 20.200, 20.202, 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There are some claims to which the Veterans Claims Assistance 
Act (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  In another class of 
cases, remand of claims pursuant to VCAA is not required 
because evidentiary development has been completed.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the Court said 
in Wensch that VCAA did not apply in such cases, it may be 
more accurate to say that VCAA applied, but that its notice 
and duty-to-assist requirements had been satisfied.  When it 
is clear that there is no additional evidentiary development 
to be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

During the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist against the futility 
of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim.  For example, wartime service is a statutory 
requirement for VA pension benefits.  Therefore, if a veteran 
with only peacetime service sought pension, no level of 
assistance would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Senator. Rockefeller).  The issue addressed 
below involves whether the veteran filed a timely substantive 
appeal.  The outcome of this issue rests upon a matter of 
fact.  Thus, VCAA is not applicable.  See Sabonis v. Brown, 6 
Vet. App. 426, 429- 30 (1994) (where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.).  As such, no further action is required pursuant to 
the VCAA.

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well 
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1983 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. §§ 20.101(c), 20.203.

An NOD is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result.  38 C.F.R. 
§ 20.201.  The NOD and substantive appeal must be filed with 
the agency of original jurisdiction which issued the notice 
of the determination being appealed.  38 C.F.R. § 20.300.

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to the Board of Veterans' Appeals," or 
correspondence containing the necessary information.  38 
C.F.R. § 20.202.  A substantive appeal must be filed within 
60 days from the issuance of the SOC or within the remainder 
of the one-year period from the date of mailing notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  A 
substantive appeal should set forth specific allegations of 
error of fact or law related to specific items in the SOC and 
clearly identify the benefit sought on appeal.  38 U.S.C.A. § 
7105(d)(3); 38 C.F.R. § 20.202.  Although the Board will 
construe all arguments advanced by a claimant in a liberal 
manner, the Board may dismiss any appeal which is not in 
conformity with VA law and regulations.  38 U.S.C.A. 
§§ 7105(d)(5), 7108; 38 C.F.R. § 20.202.

The Board's Rules of Practice have been amended concerning 
determinations as to whether substantive appeals are adequate 
and timely.  Formerly, 38 C.F.R. § 20.203 provided that a 
decision as to the adequacy of allegations of error of fact 
or law in a substantive appeal will be made by the Board.  
When the Board raises the issue of adequacy of the 
substantive appeal, the appellant and his representative, if 
any, will be given notice of the issue and a period of 60 
days following the date on which such notice is mailed to 
present written argument or to request a hearing to present 
oral argument on the question.  The date of mailing of the 
notice will be presumed to be the same as the date of the 
letter of notification.  Effective as of November 21, 2001, 
38 C.F.R. § 20.203 was removed.  38 C.F.R. § 20.101, 
concerning jurisdiction of the Board, was amended, in 
pertinent part, at paragraph (d) as follows: The Board may 
address questions pertaining to its jurisdictional authority 
to review a particular case, including, but not limited to, 
determining whether notices of disagreement and substantive 
appeals are adequate and timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction (AOJ) addressed such question(s).  

In this case, neither the former 38 C.F.R. § 20.203 nor the 
current 38 C.F.R. § 20.101(d) are more or less favorable to 
the veteran.  The issue in this case is whether the 
substantive appeal was timely, not whether it was adequate.  

In a January 1998 rating decision, the AOJ denied service 
connection for sinusitis and headaches.  In a January 6, 1998 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  In February 1998, an NOD 
was received.  In April 1998, an SOC was issued.  Thereafter, 
on March 9, 1999, a VA Form 9 was received.  

The veteran had one year from the January 6, 1998 
notification letter to perfect his appeal.  This date was 
later than 60 days from the April 1998 SOC.  The March 1999 
VA Form 9 was not received within one year of January 6, 
1998.

The record does not contain any statement by the veteran 
and/or his representative alleging any error of law or fact 
regarding the issue of service connection for sinusitis and 
headaches following the issuance of the SOC in April 1998 
until the March 1999 VA Form 9.  See 38 U.S.C.A. § 7105; 38 
C.F.R. § 20.302(b).  As noted, this correspondence was not 
timely received.  

The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. §§ 501, 
7105(d)(3); 38 C.F.R. § 20.303 (2001).  The veteran nor his 
representative have not indicated that his failure to timely 
file a substantive appeal was due to good cause.

The veteran did not file a substantive appeal within one year 
of the notification of the January 5, 1998 rating decision 
which denied service connection for headaches and sinusitis.  
Thus, in sum, a timely substantive appeal was not received as 
to the January 1998 denial of service connection for 
sinusitis and headaches.  


ORDER

A timely substantive appeal was not received as to the 
January 5, 1998 rating decision which denied service 
connection for headaches and sinusitis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  Second, VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.  Additionally, the VA's duty 
to assist the veteran includes informing him of which 
evidence VA will provide and which evidence claimant is to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

A VCAA letter was not issued with regard to the issue of 
entitlement to an effective date prior to May 21, 1991, for 
the grant of a 30 percent evaluation for residuals of a right 
ankle fracture.  Accordingly, the AOJ should undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(invalidated, in part, the Board's regulatory development 
authority).  

With regard to the issue of special monthly compensation 
based on the need for regular aid and attendance of another 
person, in the informal hearing presentation, the veteran's 
representative indicated that the veteran's disability level 
has worsened and that he should be afforded a new 
examination.  In light of VCAA, he should be so scheduled for 
an examination.  

The veteran is hereby informed that if there is evidence 
supporting the issues on appeal, he must submit that evidence 
to the AOJ.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The veteran is informed that if there 
is any additional evidence supporting his 
position as to the issues on appeal, he 
must submit that evidence to the AOJ.  

2.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); VAOPGCPREC 7-2004 (July 
16, 2004).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide; and 
(4) request that the claimant provide any 
evidence in the claimant's possession that 
pertains to the claim.

3.  The veteran should be afforded a VA 
aid and attendance examination.  

4.  Pursuant to 38 C.F.R. § 3.655 (2003), 
when a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim or any 
other original claim, the claim shall be 
rated based on the evidence of record.  
When the claimant pursuing an original, 
reopened or claim for an increase without 
good cause fails to report for 
examination, the claim will be denied.  
This Remand serves as notice of the 
regulation.

If upon completion of the requested actions, any issue 
remains denied, the case should be returned after compliance 
with requisite appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


